Order, Supreme Court, New York County (Stanley Parness, J.), entered March 4, 1994, which confirmed the report of the Special Referee finding that petitioner had not been discharged by the respondents for cause and was entitled to a *311charging lien on the proceeds of the underlying condemnation award in the sum of $49,525, and directed the condemnor Urban Development Corporation to pay petitioner this sum from the claimants’ funds held in escrow, unanimously modified, on the law, the facts and in the exercise of discretion, the award is reduced to $20,000, and otherwise affirmed, without costs.
We agree with the Special Referee that petitioner was discharged without cause. There is no evidence of any statements of dissatisfaction with counsel’s efforts prior to the date of discharge, respondents’ testimony at the hearing being conclusory and unsupported. We note that respondents, by their own conduct, prevented the filing of the notice of claim by petitioner. We do find, however, from the evidence before us that the fee awarded by the Referee was excessive and that $20,000 is a more appropriate figure to compensate petitioner for his time and effort. Concur—Murphy, P. J., Rubin, Tom and Mazzarelli, JJ.